[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           SEPTEMBER 23, 2009
                               No. 09-10451                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 03-00184-CR-T-30-EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

TROY TASHER,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 23, 2009)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Troy Tasher appeals the denial of his motion to reduce his sentence. 18
U.S.C. § 3582(c)(2). Tasher’s motion was based on Amendment 706 to the

Guidelines. We affirm.

      The district court did not err by denying Tasher’s motion. Tasher

acknowledges that he is not eligible for a reduction of sentence as a career

offender, United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), but he

argues that he falls within an exception to Moore because he received a downward

departure. The district court departed downward on the ground that Tasher’s

criminal history category overrepresented his criminal record, which had no effect

on Tasher’s offense level. Amendment 706 did not have the effect of lowering

Tasher’s sentencing range. Moore, 541 F.3d at 1327–28.

      The denial of Tasher’s motion for a reduced sentence is AFFIRMED.




                                          2